Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 06/17/2021.  Claims 70-89 are pending in the case.  Claims 70, 80, and 89 are independent claims.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 70, 80, and 89 are rejected on the ground of non-statutory obvious type double patenting as being unpatentable over claims 1, 33, and 51 of Patent No. 10983666. 
Claims 1, 33, and 51 of Patent No. 10983666 describes a method of presenting a plurality of dynamic icons representing a plurality of suggested icons. Based on user specific identification, determining the relevance score for each of the dynamic icons, and applying a visual bias to each icon based on the relevance scores of each icons. Then by receiving a user selection indication of the first dynamic icon of the plurality of dynamic icons representing a first item, updating a relevance score associated with the first item, then incrementing the visual feature of the first dynamic icon.
Claims 70, 80, and 89 of current application describes a method of presenting a plurality of dynamic icons representing a plurality of dynamic icons. Then by receiving a user selection of the first dynamic icon of the plurality of dynamic icons representing a first item, adjust a visual feature of the first dynamic icon by applying the visual bias of caused by the user selection of the first dynamic icon.

Although the independent claims 70, 80, and 89 and independent claims 1, 33, and 51 of Patent No. 10983666 are not identical, they are not patentably distinct from each other because the examined independent claims 70, 80, and 89 are anticipated by reference independent claims 1, 33, and 51 of Patent No. 10983666.  


Claims 70, 80, and 89 are rejected on the ground of non-statutory obvious type double patenting as being unpatentable over claims 1, 31, and 53 of Patent No. 10001902. 
Claims 1, 31, and 53 of Patent No. 10001902 describes a method of presenting a plurality of dynamic icons representing a plurality of suggested icons. Based on user specific identification, determining the relevance score for each of the dynamic icons, and applying a visual bias to each icon based on the relevance scores of each icons. Then by receiving a user selection indication of the first dynamic icon of the plurality of dynamic icons representing a first item, updating a relevance score associated with the first item, then incrementing the visual feature of the first dynamic icon.
Claims 70, 80, and 89 of current application describes a method of presenting a plurality of dynamic icons representing a plurality of dynamic icons. Then by receiving a user selection of the first dynamic icon of the plurality of dynamic icons representing a first item, adjust a visual feature of the first dynamic icon by applying the visual bias of caused by the user selection of the first dynamic icon.

Although the independent claims 70, 80, and 89 and independent claims 1, 31, and 53 of Patent No. 10001902 are not identical, they are not patentably distinct from each other because the examined independent claims 70, 80, and 89 are anticipated by reference independent claims 1, 31, and 53 of Patent No. 10001902.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 70, 74-75, 79-80, 84-85, and 89 are rejected under AIA  35 U.S.C §102(a)(1) as being anticipated by Lovitt et al. (US 20130152001 A1, hereinafter Lovitt).


As to independent claims 70, 80, and 89, Lovitt teaches an apparatus comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer instructions configured to, when executed by the processor (paragraph [0006], the present invention extends to methods, systems, and computer program products for adjusting user interface elements; paragraph [0020], Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory), cause the apparatus to: 
cause, via a first interface at a first device, presentation of a plurality of dynamic icons representing a plurality of items, wherein the plurality of dynamic icons are configured to be selectable by a user (paragraph [0050], FIG. 3 illustrates example user interface screens 301, 301A, and 301B. User interface screens 301, 301A, and 301B can represent a media playing graphical user interface; User interface screen 301 depicts essentially equally sized controls 311-316 for playing media”, icon 313-316 are the plurality of user icons representing different controls such as `play/pause` control, wherein `play/pause` control is the item represented by icon 313; paragraph [0048], User 121 can interact with the user interface.; user 121 is the first user; paragraph [0031 Display device 105 is configured to receive and present UI elements for user interfaces; 105 is the first device);
cause, via the first interface, presentation of a control panel comprising a plurality of data sources associated with the plurality of items, wherein the plurality of data sources are configured to be selectable by the user (Fig. 3, 301A is the first user interface, paragraph [0050], User interface screens 301, 301A, and 301B can represent a media playing graphical user interface (e.g., for a car, phone, desktop, etc.); 301 is the control panel; 311-316 are the plurality of items; paragraph [0048], User 121 can interact with the user interface. As user 121 interacts with the user interface, usage tracking module 104 can collect UI usage information 116 for user 121; the icon usage frequency tracking is the data resource of the icon data item); 
receive a selection of a first data source of the plurality of data sources; in response to the selection of the first data source, determine a first visual bias based on the first data source (paragraph [0048], User 121 can interact with the user interface. As user 121 interacts with the user interface, usage tracking module 104 can collect UI usage information 116 for user 121. Usage tracking module 104 can integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further UI adjustments taking UI usage information 116 into account; paragraph [0051], User interface screen 301A can result from a user that selects `play/pause` control 313 with increased frequency relative to the other controls 311, 312, and 314-316. Based on the usage pattern for the user, UI adjustment module 101 can learn that the user often selects `play/pause` control 313; In response, UI adjustment module 101 can integrate UI adjustments into the user interface data for user interface screen 300. The UI adjustments increase the size of `play/pause` control 313 and decrease the size of other controls in user interface screen 301A; the icon usage frequency tracking is the data resource of the icon data item; the size of the icon is the first visual bias); and 
apply the first visual bias to the plurality of dynamic icons at the first interface by causing presentation of a respective visual feature associated with each of the plurality of dynamic icons based on data from the first data source associated with a respective item of the plurality of items (Fig. 3, paragraph [0051], the UI adjustments increase the size of `play/pause` control 313 and decrease the size of other controls in user interface screen 301A; Based on the usage pattern for the user, UI adjustment module 101 can learn that the user often selects `play/pause` control 313. In response, UI adjustment module 101 can integrate UI adjustments into the user interface data for user interface screen 300).

As to dependent claims 74, and 84, the rejection of claim 70 is incorporated. Lovitt teaches the apparatus of claim 70, wherein the respective visual feature associated with each of the plurality of dynamic icons is a common visual feature shared by each of the plurality of dynamic icons (Fig. 3, paragraph [0051], the UI adjustments increase the size of `play/pause` control 313 and decrease the size of other controls in user interface screen 301A; icon size is the common visual feature).

As to dependent claims 75, and 85, the rejection of claim 74 is incorporated. Lovitt teaches apparatus of claim 74, wherein the common visual feature is a size of each of the plurality of dynamic icons, wherein presenting the respective visual feature associated with each of the plurality of dynamic icons based on the data from the first data source associated with the respective item of the plurality of items comprises configuring the size of each of the plurality of dynamic icons based on the data from the first data source associated with the respective item associated with each of the plurality of dynamic icons (paragraph [0052], In response, UI adjustment module 101 can integrate UI adjustments into the user interface data for user interface screen 300. The UI adjustments increase the size of `previous` control 311, `next` control 315, and `search` control 316 and decrease the size of controls 312-314. Inside a vehicle, the increased predominance of play/pause control 313 reduces the cognitive load associated with selecting `previous` control 311, `next` control 315, and `search` control 316 relative to the arrangement in user interface screen 300).

As to dependent claim 79, the rejection of claim 70 is incorporated. Lovitt teaches apparatus of claim 70, wherein the plurality of data sources comprise one or more of transaction data, location data, time range data, item characteristic data, environmental data, goal data, inventory data, business data, user profile data, popularity data, and relevancy data (paragraph [0041], UI adjustment module 111 can identify user interface elements of interest based on one or more of: frequency of selection, device/manufacturer settings, user preferences, context (e.g., operating environment, weather, time, date, etc)).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 71-73, 76, and 81-83, 86 are rejected under AIA  35 U.S.C §103 as being unpatentable over Lovitt et al. (US 20130152001 A1, hereinafter Lovitt) in view of DiPietro et al. (US 20120075391 A1, hereinafter DiPietro).

As to dependent claims 71, and 81, the rejection of claim 70 is incorporated. Lovitt does not teach wherein the computer instructions are further configured to, when executed by the processor, cause the apparatus to: 
cause, via a second interface at a second device, presentation of the plurality of dynamic icons representing the plurality of items, wherein the first device and the second device are associated devices within a computing device environment; 
cause, via the second interface, presentation of the control panel comprising the plurality of data sources associated with the items; 
receive a selection of a second data source of the plurality of data sources, the second data source different from the first data source;
in response to the selection of the second data source, determine a second visual bias based on the second data source; and 
apply the second visual bias to the plurality of dynamic icons at the second interface by causing presentation of a respective visual feature associated with each of the plurality of dynamic icons based on second data from the second data source associated with a respective item of the plurality of items.
	DiPietro teaches:
cause, via a second interface at a second device, presentation of the plurality of dynamic icons representing the plurality of items, wherein the first device and the second device are associated devices within a computing device environment (paragraph [0032], In step 230, the server sends the user interface format data that is then received by the touch-based computing device. Finally, in step 240, the touch-based computing device displays a customized user interface to the user based upon the user interface format data received from the server; different users log into the system refers to a second user at a second device); 
cause, via the second interface, presentation of the control panel comprising the plurality of data sources associated with the items (paragraph [0033], once a user has been identified, the touch-based computing device displays a graphical-user interface for ordering); 
receive a selection of a second data source of the plurality of data sources, the second data source different from the first data source (paragraph [0033], The employee might select any type of formatting changes through a preferences screen. When an employee signs onto a particular terminal, the employee would be identified and the user interface formatting will be customized based on the requests of the employee; paragraph [0032], a request is made by the touch-based computing device to a server for user interface format data based upon the user identified; the touch-based computing device displays a customized user interface to the user based upon the user interface format data received from the server; the user interface format data is the second data source of the identified user, while the first data source is user screen icon usage data);
in response to the selection of the second data source, determine a second visual bias based on the second data source (paragraph [0033], For example, the user interface for employee-controlled touch-based computing devices might be customized in ways that are similar to those of self-serve touch-based computing devices. The screen might be a mirror-image for left handed employees or items that are frequently pressed on the screen may have their placement changes to increase the speed of entry by the employee; based on the user interface format data, different user interface display is displayed such as a mirror-image for a left-handed employee); and 
apply the second visual bias to the plurality of dynamic icons at the second interface by causing presentation of a respective visual feature associated with each of the plurality of dynamic icons based on second data from the second data source associated with a respective item of the plurality of items (paragraph [0033], For example, the user interface for employee-controlled touch-based computing devices might be customized in ways that are similar to those of self-serve touch-based computing devices. The screen might be a mirror-image for left handed employees or items that are frequently pressed on the screen may have their placement changes to increase the speed of entry by the employee; the screen with a mirror-image for a left-handed employee is the respective visual feature).
Since Lovitt teaches an apparatus of presenting dynamic icons with adjusting visual features based on user interface element interactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by DiPietro, as the prior arts are in the same application field of user interface icon customized display, and DiPietro further teaches customized user screen display. By incorporating customized display into Lovitt would expand the utility of Lovitt’s system by allowing to display a customized user interface to the user based upon the user interface format data received from the server (DiPietro, paragraph [0032]).

As to dependent claims 72, and 82, the rejection of claim 71 is incorporated. Lovitt teaches the apparatus of claim 71, with the first data source (paragraph [0034], UI usage information for application 102, the similar application, or the dissimilar application can also be collected at other devices 106; 106 is the second user device; the first data source is the application usage data collected from the first device 105 selecting an icon 313).
Lovitt does not teach:
the first data source is different than the second data source.
	DiPietro teaches:
the first data source is different than the second data source (paragraph [0032], a request is made by the touch-based computing device to a server for user interface format data based upon the user identified; the touch-based computing device displays a customized user interface to the user based upon the user interface format data received from the server; the user interface format data is the second data source of the identified user, with the first data source as the user screen icon selection usage data).
Since Lovitt teaches an apparatus of presenting dynamic icons with adjusting visual features based on user interface element interactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by DiPietro, as the prior arts are in the same application field of user interface icon customized display, and DiPietro further teaches customized user screen display. By incorporating customized display into Lovitt would expand the utility of Lovitt’s system by allowing to display a customized user interface to the user based upon the user interface format data received from the server (DiPietro, paragraph [0032]).

As to dependent claims 73, and 83, the rejection of claim 72 is incorporated. Lovitt does not teach wherein the first data source comprises relevancy data and wherein the second data source comprises business data.
DiPietro teaches:
the first data source comprises relevancy data and wherein the second data source comprises business data (paragraph [0032], a request is made by the touch-based computing device to a server for user interface format data based upon the user identified; the touch-based computing device displays a customized user interface to the user based upon the user interface format data received from the server; the user interface format data is the business data, with the first data source of the user screen icon selection usage data as the relevancy data).
Since Lovitt teaches an apparatus of presenting dynamic icons with adjusting visual features based on user interface element interactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first data source comprises relevancy data and wherein the second data source comprises business data, as taught by DiPietro, as the prior arts are in the same application field of user interface icon customized display, and DiPietro further teaches customized user screen display. By incorporating customized display into Lovitt would expand the utility of Lovitt’s system by allowing to display a customized user interface to the user based upon the user interface format data received from the server (DiPietro, paragraph [0032]).


As to dependent claims 76, and 86, the rejection of claim 70 is incorporated. Lovitt does not teach the apparatus of claim 70, wherein the computer instructions are further configured to, when executed by the processor, cause the apparatus to: 
receive a selection of a second data source of the plurality of data sources different from the first data source;
determine a second visual bias based on the second data source; and 
apply the second visual bias to the plurality of dynamic icons at the first interface simultaneous with the first visual bias by presenting a second respective visual feature associated with each of the plurality of dynamic icons based on second data from the second data source associated with a respective item of the plurality of items, wherein the visual feature is different than the second visual feature.
DiPietro teaches:
receive a selection of a second data source of the plurality of data sources different from the first data source (paragraph [0033], The employee might select any type of formatting changes through a preferences screen. When an employee signs onto a particular terminal, the employee would be identified and the user interface formatting will be customized based on the requests of the employee; paragraph [0032], a request is made by the touch-based computing device to a server for user interface format data based upon the user identified; the touch-based computing device displays a customized user interface to the user based upon the user interface format data received from the server; the user interface format data is the second data source of the identified user, while the first data source is user screen icon usage data);
determine a second visual bias based on the second data source (paragraph [0033], For example, the user interface for employee-controlled touch-based computing devices might be customized in ways that are similar to those of self-serve touch-based computing devices. The screen might be a mirror-image for left handed employees or items that are frequently pressed on the screen may have their placement changes to increase the speed of entry by the employee; based on the user interface format data, different user interface display is displayed such as a mirror-image for a left-handed employee); and 
apply the second visual bias to the plurality of dynamic icons at the first interface simultaneous with the first visual bias by presenting a second respective visual feature associated with each of the plurality of dynamic icons based on second data from the second data source associated with a respective item of the plurality of items, wherein the visual feature is different than the second visual feature (paragraph [0033], For example, the user interface for employee-controlled touch-based computing devices might be customized in ways that are similar to those of self-serve touch-based computing devices. The screen might be a mirror-image for left handed employees or items that are frequently pressed on the screen may have their placement changes to increase the speed of entry by the employee; the screen with a mirror-image for a left-handed employee is the second visual feature which is different from the interface icon size adjustment feature; the left hand screen layout with icon resize is the simultaneous display of the first visual bias and the second visual bias).
Since Lovitt teaches an apparatus of presenting dynamic icons with adjusting visual features based on user interface element interactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by DiPietro, as the prior arts are in the same application field of user interface icon customized display, and DiPietro further teaches customized user screen display. By incorporating customized display into Lovitt would expand the utility of Lovitt’s system by allowing to display a customized user interface to the user based upon the user interface format data received from the server (DiPietro, paragraph [0032]).

Claims 77, and 87 are rejected under AIA  35 U.S.C §103 as being unpatentable over Lovitt et al. (US 20130152001 A1, hereinafter Lovitt) in view of Worley et al. (US 9921641 B1, hereinafter Worley).

As to dependent claims 77, and 87, the rejection of claim 76 is incorporated. Lovitt teaches the apparatus of claim 76, wherein the respective visual feature associated with each of the plurality of dynamic icons is a size of each of the plurality of dynamic icons (paragraph [0052], In response, UI adjustment module 101 can integrate UI adjustments into the user interface data for user interface screen 300. The UI adjustments increase the size of `previous` control 311, `next` control 315, and `search` control 316 and decrease the size of controls 312-314), and wherein the second respective visual feature associated with each of the plurality of dynamic icons is a feature for each of the plurality of dynamic icons (paragraph [0043], Optimizing adjustments to user interface elements can include adjusting visual characteristics of user interface elements and text, such as, for example, size, shape, position, and color).
Lovitt does not teach:
a visual indicator ring disposed at least partially an icon.
Worley teaches:
a visual indicator ring disposed at least partially an icon (Col 15 line 37-46, For example, the selection indicator may include icons or trademarks associated with suppliers which provide that object. As a result, the user may see the selection indicator ring and disposed around that ring are icons for store “A”, store “B” and store “C”).
Since Lovitt teaches an apparatus of presenting dynamic icons with adjusting visual features based on user interface element interactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second respective visual feature associated with each of the plurality of dynamic icons is a visual indicator ring disposed at least partially about each of the plurality of dynamic icons, as taught by Worley, as the prior arts are in the same application field of user interface icon user selection, and Worley further teaches indication ring for icon selection. By incorporating Worley into Lovitt would expand the utility of Lovitt’s system by allowing the selection indicator may include icons or trademarks associated with suppliers which provide that object (Worley, Col 15 line 37-46).

Claims 78, and 88 are rejected under AIA  35 U.S.C §103 as being unpatentable over Lovitt et al. (US 20130152001 A1, hereinafter Lovitt) in view of Richstein et al. (US 20110283231 A1, hereinafter Richstein).

As to dependent claims 78, and 88, the rejection of claim 70 is incorporated. Lovitt teaches apparatus of claim 70, wherein determining the first visual bias based on the first data source paragraph [0051], User interface screen 301A can result from a user that selects `play/pause` control 313 with increased frequency relative to the other controls 311, 312, and 314-316. Based on the usage pattern for the user, UI adjustment module 101 can learn that the user often selects `play/pause` control 313; In response, UI adjustment module 101 can integrate UI adjustments into the user interface data for user interface screen 300).
Lovitt does not teach:
the first data source comprises a subset of a larger data set, such that filtering the larger data set based on the subset associated with the first data source.
	Richstein teaches:
the first data source comprises a subset of a larger data set, such that filtering the larger data set based on the subset associated with the first data source (paragraph [0002], In some instances, subsets of a large, underlying set of data can be generated such that specific characteristics or filtered criteria of a larger dataset are represented instead).
Since Lovitt teaches an apparatus of presenting dynamic icons with adjusting visual features based on user interface element interactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first data source comprises a subset of a larger data set, such that filtering the larger data set based on the subset associated with the first data source, as taught by Richstein, as the prior arts are in the same application field of user interface data extraction, and Richstein further teaches data subset. By incorporating Richstein into Lovitt would expand the utility of Lovitt’s system by allowing suitable means for illustrating datasets or defined subsets (Richstein, paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143